PER CURIAM.
Ronald S. Coleman ("Coleman") appeals from the circuit court's grant of summary judgment in favor of American Family Mutual Insurance Company ("American Family") on Coleman's action seeking underinsured motorist coverage pursuant to the automobile insurance policy issued to him by American Family. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2018).